Judgment and order affirmed, with costs. Held, that both parties having moved for a directed verdict, the appellant is concluded by the finding of the trial court in favor of the defendant, to the effect that the money posted with the defendant to insure the faithful performance of the contract between the defendant and the Barnes Gear Company was advanced to the Barnes Gear Company for that purpose by the plaintiff and that the plaintiff did not stand in the place of surety; also held, that on the 15th day of July, 1917, the Barnes Gear Company was in default in the performance of its contract and that what the defendant did in recovering its property from the possession of the Barnes Gear Company did not constitute a change in the contract so that it would release a surety even if the plaintiff stood in the place of a surety. All concur.